Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 1 of 12




                     EXHIBIT A
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 2 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 3 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 4 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 5 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 6 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 7 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 8 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 9 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 10 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 11 of 12
Case 1:20-cv-22677-CMA Document 1-2 Entered on FLSD Docket 06/29/2020 Page 12 of 12
